
	

113 HR 4578 IH: Peace Corps Equity Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4578
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mrs. Lowey (for herself, Mr. Farr, Mr. Honda, Mr. Kennedy, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require that Peace Corps volunteers be subject to the same limitations regarding coverage of
			 abortion services as employees of the Peace Corps with respect to coverage
			 of such services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Peace Corps Equity Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)Women of the United States, particularly women serving the United States overseas, deserve a basic
			 standard of care when it comes to their health.
			(2)Since its founding in 1961, the Peace Corps has advanced interests of the United States by working
			 to promote peace and friendship between the United States and the 139
			 countries in which the Peace Corps has operated.
			(3)Over the past 50 years, more than 210,000 Peace Corps volunteers have served the United States by
			 working in developing countries to address needs in areas such as
			 education, health, youth and community development, business and
			 information and communications technology, agriculture, and the
			 environment.
			(4)More than 60 percent of the more than 8,000 current Peace Corps volunteers are women.
			(5)Peace Corps volunteers face inherent risks to their safety and security by virtue of living and
			 working abroad.
			(6)Data from the Peace Corps from 2000 to 2009 indicate that more than 1,000 Peace Corps volunteers
			 experienced sexual assaults, including 221 rapes or attempted rapes. Data
			 from the Peace Corps also show that incidents of sexual assault and rape
			 against volunteers often go unreported.
			(7)Recognizing the high incidence of sexual assault in the Peace Corps, Congress enacted the Kate
			 Puzey Peace Corps Volunteer Protection Act of 2011 (Public Law 112–57) to
			 strengthen protections and support for sexual assault survivors.
			(8)Since fiscal year 1979, annual appropriations Acts have prohibited the Peace Corps from covering
			 abortion services for its volunteers (including trainees), even in cases
			 of rape, incest, and life endangerment of the woman. Employees of the
			 Peace Corps, on the other hand, are provided this coverage.
			(9)Abortion services in cases of rape, incest, and life endangerment of the woman are now available to
			 almost all groups of women of the United States covered by Federal law,
			 except Peace Corps volunteers.
			(10)Abortion coverage in cases of rape, incest, and life endangerment of the woman is available to most
			 women, excluding Peace Corps volunteers, covered under Federal health
			 plans, including employees covered by the Federal Employee Health Benefits
			 Program, servicewomen covered by TRICARE, Native Americans covered by the
			 Indian Health Service, women inmates and immigration detainees, and
			 Medicaid and Medicare recipients.
			(11)There is no rational basis for denying Peace Corps volunteers a basic health care benefit that is
			 extended to other women covered under Federal health care plans.
			3.Equitable treatment of Peace Corps volunteers and employees with respect to coverage of abortion
			 servicesSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)) is amended—
			(1)by striking (e) Volunteers and inserting the following:
				
					(e)Health care
						(1)In generalVolunteers; and
			(2)by adding at the end the following:
				
					(2)Equitable treatment of volunteers and employees with respect to coverage of abortion services
						(A)In generalCoverage of abortion services by the Peace Corps for volunteers shall be subject to the same
			 limitations as the limitations that apply to employees of the Peace Corps
			 with respect to coverage by the Peace Corps of such services.
						(B)ApplicabilitySubparagraph (A) shall apply notwithstanding any provision of law, including a provision of law
			 enacted after the date of the enactment of the Peace Corps Equity Act of
			 2014, unless such law explicitly excludes application of such subparagraph
			 by reference to such subparagraph.
						(C)ConstructionThis paragraph may not be construed to limit coverage of medical evacuations..
			
